DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations of claim 30, “means for” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “means for” coupled with functional language “communicate” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 30 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the written description and drawings, in particular Par. 61 and Fig. 3 shows enough structure to achieve the claimed function. Thus, the claims are not rejected under 35 U.S.C 112(b) with 35 U.S.C 112(f) invoked.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 27 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 27, the program is embodied on a computer readable medium.  Said medium is interpreted to include non-statutory subject matter such as carrier waves, signals, and communication media because carrier waves, signals, and communication media store data within the wave, signal, or media.  While the specification lists examples paragraph 63 of physical media, those are considered to be just non-limiting examples.  The Examiner encourages Applicant to amend the claims and specification with explicit arguments that the medium is “non-transitory” or “non-transmissible.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 20-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, said claim recites the limitation “the communicating a modification to a time parameter includes communicating a modification to a first time …” (Emphasis Added). It is unclear if the underlined limitations are identical to the same limitations recited in claim 1. This may cause an antecedent issue and requires corrections if the limitations are identical.
Regarding claims 3-5, these claims depend from claim 2, thus carry the same indefiniteness issues as discussed above, and therefore are rejected on the same grounds discussed above.
Regarding claim 20, said claim similarly recites to claim 2 and is rejected on the same grounds.
Regarding claim 21-22, these claims depend from claim 20, thus carry the same indefiniteness issues as discussed above, and therefore are rejected on the same grounds discussed above.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 8, 19-21, 27 and 30 rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2020/0305191, “Moon”) in view of Throla et al. (US 2017/0318607, “Throla”).
Examiner’s note: in what follows, references are drawn to Moon unless otherwise mentioned.
Moon discloses “Method and Apparatus for Transmitting and Receiving Signal in Communication System Supporting Unlicensed Band” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a method of wireless communication, comprising: 
communicating, by a first wireless communication device with a second wireless communication device ([0110] “the base station may inform the terminal of the configuration information of the COT initiated by itself.”, and [0109] “A transmitting node (or a receiving node) may inform the receiving node (or the transmitting node) of information about the COT (e.g., configuration information of the COT) obtained by itself using the signaling procedure (e.g., DCI signaling, uplink control information (UCI) signaling, RRC signaling, etc.).”), a modification to a time parameter associated with a minimum idle period (MIP) of a frame period (Note that Moon’s transmitter does not specifically transmit a modification to a time parameter. This will be discussed in view of Throla.), the frame period including the MIP and a maximum channel occupancy time (MCOT) ([0113] “The FFP may consist of a COT (or MCOT) and an idle period.”); and 
communicating, by the first wireless communication device with the second wireless communication device, a communication signal during the MCOT based on the modification to the time parameter ([0115] “When the LBT operation is successful in the idle period, the base station may transmit a downlink transmission burst to the terminal from the start time of the COT.”).
It is noted that while disclosing timing configuration related to LBT, Moon does not specifically teach about transmitting a parameter. It, however, had been known in the art before the effective date of the instant application as shown Throla as follows;
a modification to a time parameter associated with a minimum idle period (MIP) of a frame period ([Throla, 0182 and Fig. 12] “transmitting from a base station (BS) at least one parameter for a first type of Listen Before Talk (LBT) procedure to be used on an uplink (to be received by the base station) as indicated by block 50”, and [Throla, 0184] “The at least one parameter may comprise information regarding one or more of the following: timing of periodic uplink transmission opportunities, length of fixed frame period, maximum length of a periodic uplink transmission opportunity, length of idle period”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Moon by using the features of Throla in order to optimize timing schemes in the crowded unlicensed bands such that “LBT can be used by a radio device to find a free radio channel or resource to operate on.” [Throla, 0002]. 

Regarding claim 19, it is an apparatus claim corresponding to the method claim 1, except the limitations “a transceiver” ([0059 and Fig. 2] “a communication node 200 may comprise at least one processor 210, a memory 220, and a transceiver 230 connected to the network for performing communications.”) and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

Regarding claim 27, it is claim for a computer-readable medium having program corresponding to the method claim 1, except the limitations “having program code” ([0060 and Fig. 2] “The processor 210 may execute a program stored in at least one of the memory 220”) and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

Regarding claim 30, it is an apparatus claim corresponding to the method claim 1, except the limitations “means for communicating” ([0059 and Fig. 2] “a communication node 200 may comprise at least one processor 210, a memory 220, and a transceiver 230 connected to the network for performing communications.”) and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

With respect to dependent claims:
Regarding claims 2 and 20, the method of claim 1 and the apparatus of claim 19, respectively, wherein the communicating a modification to a time parameter includes communicating a modification to a first time parameter associated with a duration of the MIP of the frame period (See aforesaid [Throla, 0182 and Fig. 12]).

Regarding claims 3 and 21, the method of claim 2 and the apparatus of claim 20, respectively, wherein the frame period is fixed ([0113] “the communication node may perform the CCA operation at the start time or immediately before the start time per a fixed frame or a fixed frame period (FFP)”).

Regarding claim 5, the method of claim 3, wherein the MIP follows the MCOT, and the MIP has a duration based on the modification to the first time parameter (See Fig. 3A and Fig. 3B).

Regarding claim 8, the method of claim 1, wherein the first wireless communication device is a base station (BS) (See aforesaid [0110] and [0109]), and wherein the communicating a modification includes transmitting the modification via at least one of remaining minimum system information (RMSI) (This alternative is not examined.) or a UE-specific radio resource control (RRC) message ([0076] “The slot format may be configured semi-statically by higher layer signaling (e.g. radio resource control (RRC) signaling).”, and [0077] “A terminal operating in an RRC connected state may obtain the configuration information of the bandwidth part from the base station through terminal-specific higher layer signaling.”).

Claim(s) 4, 22 and 28 rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2020/0305191, “Moon”) in view of Throla et al. (US 2017/0318607, “Throla”) and further in view of Salem et al. (US 10,791,569, “Salem”).
Examiner’s note: in what follows, references are drawn to Moon unless otherwise mentioned.
Regarding claims 4 and 22, it is noted that while disclosing timing configuration related to LBT, Moon does not specifically teach about a ratio of MCOT to MIP. It, however, had been known in the art before the effective date of the instant application as shown Salem as follows;
the method of claim 3 and the apparatus of claim 21, respectively, further comprising: communicating a modification to a second time parameter associated with a ratio of the MCOT to the MIP ([Salem, claim 13] “the uplink grant-free COT duration is a maximum COT (MCOT) duration and the ED determines the MCOT duration as a fraction of the period based on the minimum FBE idle period.”), wherein the communicating a communication signal includes communicating the communication signal during the MCOT based on the modification to the second time parameter ([Salem, claim 1]” transmitting, by the ED, a grant-free uplink transmission over the at least one channel of the unlicensed spectrum in accordance with the period and the COT duration specified by the grant-free group-specific resource configuration information”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Moon by using the features of Salem in order to optimize resources in uplink and downlink communications such that “The method includes an ED receiving grant-free (GF) resource configuration information from a base station.” [Salem, Col. 2, lines 11-12]. 

Regarding claim 28, the computer-readable medium of claim 27, wherein the code for causing the first wireless communication device to communicate a modification to the time parameter includes code for causing the first wireless communication device to communicate a modification to a first time parameter associated with a duration of the MIP of the frame period (See aforesaid [Throla, 0182 and Fig. 12]) and code for causing the first wireless communication device to communicate a modification to a second time parameter associated with a ratio of the MCOT to the MIP ([Salem, claim 13] “the uplink grant-free COT duration is a maximum COT (MCOT) duration and the ED determines the MCOT duration as a fraction of the period based on the minimum FBE idle period.”), and wherein the frame period is fixed ([0113] “the communication node may perform the CCA operation at the start time or immediately before the start time per a fixed frame or a fixed frame period (FFP)”).
The rational and motivation for adding this teaching of Salem is the same as for claim 4.

Claim(s) 6-7, 23 and 29 rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2020/0305191, “Moon”) in view of Throla et al. (US 2017/0318607, “Throla”) and further in view of Li et al. (US 2020/0037354, “Li”).
Examiner’s note: in what follows, references are drawn to Moon unless otherwise mentioned.
Regarding claim 6, it is noted that while disclosing timing configuration related to LBT, Moon does not specifically teach about a fixed MCOT. It, however, had been known in the art before the effective date of the instant application as shown Li as follows;
the method of claim 1, wherein the MCOT of the frame period is fixed ([Li, 0153] “a MCOT value can be fixed in the specification and determined as the maximum duration allowed by regulation”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Moon by using the features of Li in order to meet high demands for fast communication connections of 5G by utilizing given timing allocations such that “one processor configured to identify a channel access mechanism to gain access to an operating channel of unlicensed band” [Li, 0014].

Regarding claim 7, the method of claim 6, further comprising: communicating, by the first wireless communication device with the second wireless communication device, a modification to a second time parameter associated with the frame period ([Li, 0154] “a MCOT value can be configured from a set of predefined values, wherein the time unit of the value can be chosen from one or multiple of {1 ms, 1 NR-U slot, 1 NR-U mini-slot, 1 NR-U OFDM symbol}.”).

Regarding claims 23 and 29, it is noted that while disclosing timing configuration related to LBT, Moon does not specifically teach about a fixed MCOT. It, however, had been known in the art before the effective date of the instant application as shown Li as follows;
the apparatus of claim 19 and the computer-readable medium of claim 27, respectively, wherein the MCOT of the frame period is fixed ([Li, 0153] “a MCOT value can be fixed in the specification and determined as the maximum duration allowed by regulation”), wherein the transceiver communicates a modification to a second time parameter associated with the frame period ([Li, 0154] “a MCOT value can be configured from a set of predefined values, wherein the time unit of the value can be chosen from one or multiple of {1 ms, 1 NR-U slot, 1 NR-U mini-slot, 1 NR-U OFDM symbol}.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Moon by using the features of Li in order to meet high demands for fast communication connections of 5G by utilizing given timing allocations such that “one processor configured to identify a channel access mechanism to gain access to an operating channel of unlicensed band” [Li, 0014].

Allowable Subject Matter
Claims 9-18 and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claims contain the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious before the effective filing date of the instant application was filed:
9. The method of claim 1 and the apparatus of claim 19, respectively, further comprising: determining, by the first wireless communication device, interference information; and determining, based on the interference information, whether to modify the time parameter.
Claim 24 similarly recites.
Claims 10-18 depend from claim 9, and claims 25-26 depend from claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411